DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Status of Claims
Claims 11-12, 18 and 22-26 are currently pending.  Claims 1-10, 13-17 and 19-21 are canceled.  Claim 22 is amended.      

Information Disclosure Statement 
The Information Disclosure Statements filed 7/22/2021 and 9/17/2021 have been reviewed.     

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Rejections Withdrawn 
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 11-12 and 22-26 under 35 U.S.C. 103 as being unpatentable over DuBois et al. US 2007/0071780 (3/29/2007) in view of Ishihara et al. (US 2005/0245407) as evidenced by the specification is withdrawn.  

New Rejections  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over DuBois et al. US 2007/0071780 (3/29/2007) in view of Ishihara et al. (US 2005/0245407) and Clark et al. US 7,192,913 (3/20/2007) as evidenced by the specification and https://pubchem.ncbi.nlm.nih.gov/compound/76152 (accessed 8/27/2022).       
DuBois et al. teaches a personal care composition comprising a perfume booster accord. The human nose can detect the odor of the perfume booster accord at low concentrations. The perfume booster accord also provides a bigger bloom and longevity of scent. (See Abstract).  The personal care composition can be a deodorant. (See [0014], [0060 and claim 10).  
DuBois teaches that (NE)-N-[6E)-2,4,4,7-tetramethylnona-6,8-dien-3-ylidene]hydroxylamine) is a perfume with an odor detection threshold that can be used with its perfume booster. (See [0023]).  (NE)-N-[6E)-2,4,4,7-tetramethylnona-6,8-dien-3-ylidene]hydroxylamine) is referred to by its synonym of labienoxime. (See [0023]).  (NE)-N-[6E)-2,4,4,7-tetramethylnona-6,8-dien-3-ylidene]hydroxylamine) is called for in instant claim 23.  (NE)-N-[6E)-2,4,4,7-tetramethylnona-6,8-dien-3-ylidene]hydroxylamine) is a perfume raw material that comprises a nitrogen atom as called for in instant claim 22.  Labienoxime is an oxime moiety as called for in instant claim 26.  
Labienoxime is taught in an amount of about 0.01 to 10% which overlaps with the from about 0.000001% to about 10% called for in instant claim 22.  (See claims 1-2 of DuBois).  0.01 to 10% labienoxime also overlaps with the from about 0.001% to about 0.1% called for in instant claim 25.  (See claims 1-2 of DuBois).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05.  
DuBois et al. does not teach a perfume raw material comprising a sulfur atom and does not teach 2-methyl-3-methylsulfanylpyrazine. These deficiencies are made up for with the teachings of Ishihara et al. and Clark et al.
Ishihara et al. teaches a fragrance composition to be added to a hair cosmetic composition having a pH 1 to 5, comprising the following ingredients (A) and (B), or (A) and (C) or (A), (B) and (C): (A) from 0.1 to 70 wt.% of a musk; (B) from 0.001 to 80 wt. % of at least one compound selected from the following compounds (i) to (v), (c) from 0.01 to 90 wt. % of a hydrocarbon having a total carbon number of 5 to 15  and (D) 0.0001 to 1 wt. % of sulfur containing compound. (See [claims 1-2]). From the standpoint of enhancing the scent emitted, making improvement in the refreshing sensation and to give a more defined body for the fragrance it is prefer to incorporate a sulfur-containing compound as an (D) in the fragrance composition (See Ishihara [0058]). As the sulfur compounds that can be used is dibutyl sulfide (See Ishihara [0058]). From the standpoint of the amount sufficient to mask an acid smell and ensuring a balance with other materials, the content of the sulfur compound in the fragrance composition can be preferably from 0.00001 to 1 wt. %, more preferably from 0.0001 to 0.5 wt. %, even more preferably from 0.0002 to 0.4 wt. % (See Ishihara [0059]).   Dibutyl sulfide is a perfume raw material that contains a sulfur atom and 0.00001 to 1 wt. % overlaps with from about 0.000001 to about 0.035% called for in instant claim 22.
Clark et al. (Clark) teaches a composition having a fragrance that substantially mimics a fragrance of a plant and is used to enhance a scent. (See Abstract).  It is made by identifying chemical entities emitted from a plant, determining their concentration and forming a mixture of the chemical entities. (See Abstract). It may be applied to an article such as a flower with little or no scent to enhance the articles fragrance. (See Abstract).  In Table 1 2-methylthio-3-methylpyrazine is listed as a scent-imparting molecule emitted by plants, in other words a fragrance emitted by plants.  (See Table 1)
2-methylthio-3-methylpyrazine is another name for 2-methyl-3-methylsulfanylpyrazine as evidenced by https://pubchem.ncbi.nlm.nih.gov/compound/76152.  2-methyl-3-methylsulfanylpyrazine is called for in instant claim 22.  Clark teaches in col. 1 that plant breeding has led to plants with bigger longer lasting flower blooms but unfortunately that have lost much of their scent.  Clark teaches that a florist may want to spray its composition onto a plant with a flower so that the flower may be both large and long-lasting and also very powerfully fragrant to enhance the commercial and aesthetic and olfactory appeal of flowering plants. (see col. 1, lines 15-45).  
It would have been obvious to one of ordinary skill in the art making the DuBois composition to add from 0.00001 to 1 wt% dibutyl sulfide taught by Ishihara in order to be able to mask any unpleasant smells and to ensure a balance with other materials as taught by Ishihara.
It would have been obvious to one of ordinary skill in the art making the DuBois composition to add 2-methylthio-3-methylpyrazine taught by Clark in order to be able to have a natural plant smell that smells like a natural plant or flowers in the composition as taught by Clark.  
With respect to the anti-habituating effect and index of claims 11-12, as evidenced by the specification at par. [0024], [0029], Table 9, Examples 2 and 3 and par. [0219], Dibutyl sulfide (described by its synonym 1-butylsulfanylbutane) is a disclosed example of a habituation-resistant perfume and contains a sulfide-based habituation reducing group.  Further, Dibutyl sulfide (described by its synonym 1-butylsulfanylbutane) in an amount of about 0.01 to 10% is among those moieties that produces the highest resistance to habituation, namely a four-week anti-habituation index of 4 which is greater than 3 as called for in instant claim 11. (See Table 9).    
Thus, a deodorant composition comprising dibutyl sulfide in an amount of about 0.01 to 10% will necessarily exhibit an anti-habituating effect on a consumer and will necessarily have a four-week anti-habituation index of 4, as evidenced by the specification.  The prior art teaches the same compound in the same amount (at the overlaps of the ranges). See MPEP 2112.01 [R-3]: “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
With respect to the anti-habituating effect and index of claims 11-12, as evidenced by the specification at par. [0035], Table 1, Examples 2 and 3 and par. [0219] Labienoxime is a disclosed example of a habituation-resistant perfume and contains a nitrogen-based habituation reducing oxime group.  Thus, a deodorant composition comprising Labienoxime in an amount of about 0.01 to 10% will necessarily exhibit an anti-habituating effect on a consumer and will necessarily have a four-week anti-habituation index of 4, as evidenced by the specification.  The prior art teaches the same compound in the same amount (at the overlaps of the ranges). See MPEP 2112.01 [R-3]: “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  DuBois et al. US 2007/0071780 (3/29/2007) in view of Ishihara et al. (US 2005/0245407) and Clark et al. US 7,192,913 (3/20/2007) as evidenced by the specification and https://pubchem.ncbi.nlm.nih.gov/compound/76152 (accessed 8/27/2022) as applied to claims 11-12 and 22-26 and further in view of “Antiperspirant and Breast Cancer Risk” American Cancer Society, (1/10/2008)(“ACS”).  
The teachings of DuBois in view of Ishihara are described above.  DuBois in view of Ishihara do not expressly teach a deodorant without an antiperspirant active.  This deficiency is made up for with the teachings of ACS.
ACS teaches that there has been concern in the public over a possible link between the metal salts in antiperspirants such as aluminum salts (antiperspirant actives) and breast cancer. (See Abstract).
It would have been obvious to one of ordinary skill in the art making the DuBois in view of Ishihara composition to remove the antiperspirant active to make a deodorant composition that does not contain an antiperspirant in order to be able to eliminate this concern about this possible link between antiperspirant actives and cancer among the consuming public as taught by ACS.  


Response to Arguments
Applicants’ arguments of May 17, 2022 have been fully considered and are found to be persuasive.  
Applicants note the amendment of claim 22 and the places in the specification where it finds support.  
Applicants argue that neither DuBois nor Ishihara disclose 2-methyl-3-methylsulfanylpyrazine.  Therefore, Applicants assert that the combination of Dubois Ishihara have failed to teach or suggest each and every feature of the claims and that a prima facie case of obviousness has not been made. 

Applicants’ arguments have been carefully considered and are found to be persuasive.  The rejections have been withdrawn above.  Please note the new rejections.

Conclusion
Claims 11-12, 18 and 22-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619